                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

LAVERIS TOWNSEND, SR., et al.,                   )
                                                 )         Case No. 1:19-cv-275
       Plaintiffs,                               )
                                                 )         Judge Travis R. McDonough
v.                                               )
                                                 )         Magistrate Judge Christopher H. Steger
HUBERT E. HAMILTON and HAMILTON                  )
COUNTY, TENNESSEE,                               )
                                                 )
       Defendants.                               )


                                MEMORANDUM AND ORDER



       On December 2, 2019, United States Magistrate Judge Christopher H. Steger filed his

report and recommendation (Doc. 5) pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil

Procedure 72(b). Magistrate Judge Steger recommended that the complaint be dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim and that Plaintiffs’ application to

proceed in forma pauperis (Doc. 2) be denied as moot. (Doc. 5, at 1.) Plaintiffs did not file

timely objections to Magistrate Judge Steger’s report and recommendation1 After independently

reviewing Plaintiffs’ complaint and the report and recommendation, the Court agrees with

Magistrate Judge Steger’s well-reasoned conclusions and his stated reasons for recommending

dismissal of Plaintiffs’ claims without prejudice.

1
  Magistrate Judge Steger specifically advised Plaintiffs that they had fourteen days in which to
object to the report and recommendation and that failure to do so would waive his right to
appeal. (Doc. 5, at 4 n. 4); see Fed. R. Civ. P. 72(b)(2); see also Thomas v. Arn, 474 U.S. 140,
148-51 (1985) (noting that “[i]t does not appear that Congress intended to require district court
review of a magistrate’s factual or legal conclusions, under a de novo or any other standard,
when neither party objects to those findings”). Even taking into account the three additional days
for service provided by Fed. R. Civ. P. 6(d), the period in which Plaintiff could timely file any
objections has now expired.
      Accordingly, the Court hereby ACCEPTS and ADOPTS the report and recommendation

(Doc. 5) pursuant to 28 U.S.C. § 636(b)(1), DISMISSES this action WITHOUT PREJUDICE,

and DENIES Plaintiffs’ application to proceed in forma pauperis (Doc. 2) AS MOOT.

      AN APPROPRIATE JUDGMENT WILL ENTER.


                                         /s/ Travis R. McDonough
                                         TRAVIS R. MCDONOUGH
                                         UNITED STATES DISTRICT JUDGE




                                           2
